DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims submitted on 11/02/2021 are accepted.
Acknowledgements
This office action is in response to the reply filed on 11/02/2021.
In the reply, the applicant amended claims 1, 5-6, and 8-9 and cancelled claims 2-3.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fixing tool” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gabel et al. in view of Bird et al. (US 5,352,209).

    PNG
    media_image1.png
    882
    889
    media_image1.png
    Greyscale

Regarding claim 1, Gabel et al. discloses a skin tight-binding device (“housing 12” of Fig. 1-15) comprising: a tight-binding band (see Examiner’s annotated Fig. 4-5 above); and a hole (“central opening 20” of Fig. 3) provided on the tight-binding band (see Fig. 3 and annotated Fig. 4-5 above illustrating how the hole is provided on the portion of the device which corresponds to the tight-binding band); and 
Bird et al., however, discloses a skin tight-binding device (“band 10” of Fig. 1-4) comprising: a tight-binding band (“section 12” of Fig. 1-3) and a fixing tool (“section 13” of Fig. 1-3, see Fig. 1-3 illustrating how “section 13” comprises a band shape which is integrally connected to the tight-binding band to form the skin tight-binding device of Bird et al. and note how “section 13” therefore corresponds to a fixing tool) that fixes the tight-binding band (12) to the skin (see Fig. 1 illustrating how “section 13” fixes the tight-binding band to the skin of a leg), wherein the tight-binding band (13) and the fixing tool (12) are integrally connected to each other to form the skin tight-binding device (see Col. 4, lines 23-25 and Fig. 2 indicating how the tight-binding band and the fixing tool are integrally connected via securely stitching the two structures together at “one end 13a”). Bird et al. further teaches wherein the fixing tool (13) is a stretchable cloth (see Col. 4, lines 15-23 indicating how, “second section 13 of the primary strap 11 is made of an elastic webbing material which is stretchable in a lengthwise direction, but has a relatively fixed dimension across its width. The inside surface of the webbing 13 carries a soft lining material (not illustrated) which may be in the form of a Helanca backing or other soft material which is comfortable to the skin”), and the tight binding band (12) is a less-stretchable cloth (see Col. 4, lines 3-14 indicating how, “Section 12 is constructed of non-stretchable material. In the preferred embodiment, the first section 12 has an upper fabric 12a made of a looped material typically woven of cotton of the velvet type, having loops extending outwardly from the outer face of the first section 12”).
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the skin tight-binding device of Gabel et al. such that the strap portions of the tight-binding band consist of the less-stretchable cloth taught by Bird et al. and such that the fixing tool consists of the stretchable cloth further taught by Bird et al. Such a modification would be 
Regarding claim 4, Gabel et al. in view of Bird et al. teaches the skin tight-binding device of claim 1. Gabel et al. further teaches wherein the hole (20) provided on the tight-binding band (see Fig. 4-5 above) is formed after the skin tight-binding device (12) is attached to the skin (120, see Fig. 3 illustrating the hole and note how the hole is formed in the skin tight-binding device both before the device is attached to the skin as shown in Fig. 3 and after the device is attached to the skin as shown in Fig. 12).
Regarding claim 8, Gabel et al. in view of Bird et al. teaches the skin tight-binding device of claim 1 and further teaches wherein the fixing tool (see Examiner’s annotated Fig. 4-5 above) is a stretchable cloth (see Col. 4, lines 15-23 of Bird et al. and note how, therefore, the fixing tool of Gabel et al. in view of Bird et al. similarly corresponds to a stretchable cloth), and the tight-binding band (see Examiner’s annotated Fig. 4-5 above) is a non-stretchable cloth (see Col. 4, lines 3-14 of Bird et al. and note how, therefore, the tight-binding band of Gabel et al. in view of Bird et al. similarly corresponds to a non-stretchable cloth). 
Regarding claim 9, Gabel et al. in view of Bird et al. teaches the skin tight-binding device of claim 1 and further teaches wherein the fixing tool (see Examiner’s annotated Fig. 4-5 above) is a stretchable cloth at least partially (see Col. 4, lines 15-23 of Bird et al. and note how, therefore, the fixing tool of Gabel et al. in view of Bird et al. similarly corresponds to a stretchable cloth).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gabel et al. (US 2007/0021717) in view of Bird et al. (US 5,352,209) and Kobayashi et al. (US 2016/035489).
Regarding claim 5, Gabel et al. in view of Bird et al. teaches the skin tight-binding device of claim 1. Gabel et al. does not, however, explicitly state wherein the skin tight-binding device provides for a skin deformation ratio of 0.9 or smaller, the skin deformation ratio being a ratio of a degree of skin 
In the same field of endeavor, Kobayashi et al. teaches a micro-needle patch (“microneedle patch 1002” of Fig. 4) administration portion (see Fig. 4-5A-5B and note how administration portion corresponds to space between “walls 1014” and “walls 1015”) comprising a hole (“inner space 1020” of Fig. 1); and wherein, in the case of being attached to skin (“skin 1031” of Fig. 4, see Fig. 4 and 5A-5B illustrating the apparatus being attached to skin), a degree of tension is applied to the skin (1031) in the hole (1020, see [0267], lines 6-16 as well as Fig. 4 and Fig. 5A-5B illustrating how the skin is deformed as compared to the degree of deformation before the attachment and how the skin is depressed as compared to the degree before the attachment). Finally, Kobayashi et al. teaches that the degree of tension of the skin in the hole should be some predetermined amount of tension (see [0055], lines 4-11 indicating how, “This allows the microneedles to insert into the skin while imparting a predetermined tension to the skin”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the skin tight-binding device of Gabel et al. in view of Bird et al. such that it provides a predetermined degree of tension to the skin as taught by Kobayashi et al. such that the skin tight-binding device provides for a skin deformation ratio of 0.9 or smaller, the skin deformation ratio being a ratio of a degree of skin deformation after attachment of the skin tight-binding device to skin to a degree of skin deformation before attachment to the skin tight-binding device to the skin, and the degree of skin deformation being the viscoelasticity of the skin. This could be accomplished, for instance, by attaching the skin tight-binding device to the skin more tightly to generate tension of the skin in the hole. Furthermore, Kobayashi et al. teaches that the degree of tension should be appropriate to a given use (see [0308], lines 5-10). Such a modification would be 
Regarding claim 5, Gabel et al. in view of Bird et al. teaches the skin tight-binding device of claim 1. Gabel et al. does not, however, explicitly state wherein in the skin tight-binding device provides for a depression degree ratio of 0.9 or smaller, the depression degree ratio being a ratio of a degree of skin depression after attachment of the skin tight-binding device to skin to a degree of skin depression before attachment to the skin tight-binding device to the skin, and the degree of skin depression being determined by statically placing a cylindrical metal rod so as to be perpendicular to the skin and measuring a depth of the skin depressed by a weight of the metal rod.
In the same field of endeavor, Kobayashi et al. teaches a micro-needle patch (“microneedle patch 1002” of Fig. 4) administration portion (see Fig. 4-5A-5B and note how administration portion corresponds to space between “walls 1014” and “walls 1015”) comprising a hole (“inner space 1020” of Fig. 1); and wherein, in the case of being attached to skin (“skin 1031” of Fig. 4, see Fig. 4 and 5A-5B illustrating the apparatus being attached to skin), a degree of tension is applied to the skin (1031) in the hole (1020, see [0267], lines 6-16 as well as Fig. 4 and Fig. 5A-5B illustrating how the skin is deformed as compared to the degree of deformation before the attachment and how the skin is depressed as compared to the degree before the attachment). Finally, Kobayashi et al. teaches that the degree of tension of the skin in the hole should be some predetermined amount of tension (see [0055], lines 4-11 indicating how, “This allows the microneedles to insert into the skin while imparting a predetermined tension to the skin”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the skin tight-binding device of Gabel et al. in view of Bird et al. such that it provides a predetermined degree of tension to the skin as taught by Kobayashi et al. such .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gabel et al. (US 2007/0021717) in view of Bird et al. (US 5,352,209) and Farchione et al. (US 2010/0137805).
Regarding claim 7, Gabel et al. in view of Bird et al. teaches the skin tight-binding device of claim 1. Neither Gabel et al. nor Bird et al. teach, however, wherein the tight-binding band is a stretchable cloth at least partially.
Farchione et al. teaches a skin tight-binding device (see Fig. 1-6) comprising: a tight binding band (“belt 10” of Fig. 1-6); a hole (“aperture 20” of Fig. 2B) provided on the tight-binding band (see Fig. 2B illustrating the hole being provided on the tight-binding band); and a fixing tool (“first end 16” and “second end 18” of Fig. 4) that fixes the tight-binding band to the skin (see Fig. 4 illustrating the fixing tool fixing the band to the skin), wherein the tight-binding band (10) consists of cloth (see [0021], lines 1-4 indicating how, “belt 10 may be constructed of 100% cotton fabric. However, other materials or blends of materials may also be used that have similar characteristics for comfort and long term wearability for a user”). Farchione et al. further teaches wherein the tight-binding band (10) is a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tight-binding band of Gabel et al. in view of Bird et al. such that a portion of the tight-binding band comprising the less-stretchable cloth is provided with the sections of elastomeric material which are taught by Farchione et al. wherein the tight-binding band is a stretchable cloth at least partially as is further taught by Farchione et al. Such a modification would be advantageous because it allows the tight-binding band to comfortably move with the use while maintaining a snug fit (see [0027], lines 1-5 of Farchione et al.).
Response to Arguments
Rejections under 35 USC § 101
The amendments to claims 5-6 are sufficient in overcoming the rejections of claims 5-6 under 35 U.S.C. §101 presented in the Office Action having the mailing date of 08/02/2021.
Rejections under 35 USC § 102 and § 103
In page 8 of the reply filed on 11/02/2021, applicant asserts that, “Gabel et al. fails to disclose ‘a hole provided on the tight-binding band.’” Examiner maintains, however, that the hole 20 of Gabel et al. is indeed provided on the tight binding band because the tight-binding band of Gabel et al. comprises both the “base 16” and portions of the “strap 26” (see Examiner’s annotated Fig. 4-5 above illustrating which structures are comprised by the tight-binding band of Gabel et al.). As a result, it follows that providing the hole 20 within the center of “base 16” subsequently provides that the hole 20 is similarly provided on the tight-binding band. Applicant submits that Gabel et al. fails to teach, “wherein the tight-binding band consists of at least one of cloth, bandage, woven cloth, and rubber.” Examiner is in 
Further along page 8, applicant asserts that, Gabel et al. fails to expressly disclose, “a fixing tool that fixes the tight-binding band to the skin.” The fixing tool of Gabel et al. is illustrated above in Examiner’s annotated Fig. 4-5 above and Examiner maintains that the fixing tool illustrated by Gabel is substantially similar to the fixing tool illustrated in Fig. 1-2 of the instant application in that both the fixing tool of Gabel et al. and the fixing tool of the instant application extend from the tight-binding band in a continuous manner without any demarcations or irregularities. Examiner further notes how the fixing tool and tight-binding band of Gabel et al. are integral to each other as both extend from one another and are essential to the complete construction of the skin tight-binding device and are not easily removed from one another. 
In page 9, applicant asserts that, “Since Bird et al. discloses that the first and second sections 12 and 13 are stitched to one another (see also the Figures of Bird et al.), it is clear that the first and second sections 12 and 13 of Bird et al. are not integrally connected to each other.” The Examiner, however, disagrees and asserts that Bird et al. does indeed teach wherein the first and second sections are integrally connected to each other since both the first and second sections are stitched to one another in a manner which significantly prevents any separation between the two structures and Examiner further notes how providing that the first and second sections extend from one another in the manner that is illustrated is essential for the complete construction of the skin tight-binding device of Bird et al. 
In page 9, applicant submits that “one of ordinary skill in the art would not have been motivated to apply the teachings of Bird et al. to Gabel et al. in a manner that would result in such a combination of materials. Examiner maintains, however, that one of ordinary skill in the art would indeed be motivated to modify the skin tight-binding device of Gabel et al. such that the strap portions of the tight-binding band consist of the less-stretchable cloth taught by Bird et al. and such that the fixing tool 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290. The examiner can normally be reached 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783